                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 JOSE RAMIREZ ESCOBAR,
         Plaintiff,                                             No. 3:18-cv-819 (MPS)
         v.
 MIDLAND CREDIT MANAGEMENT,
         Defendant.                                             August 8, 2019


                             RULING ON MOTION TO DISMISS

       Plaintiff, Jose Ramirez Escobar, brings this suit against Defendant, Midland Credit

Management (“Midland”), alleging that Midland violated the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §§ 1692 et seq. Midland has moved to dismiss Escobar’s Second

Amended Complaint (ECF No. 18 (hereinafter “SAC”)) for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6). (ECF No. 22.) For the following reasons, Midland’s motion to

dismiss is DENIED.

I.     Factual Allegations

       The factual allegations below are drawn from Escobar’s Second Amended Complaint and

are accepted as true for the purpose of adjudicating this motion.

       On an unspecified date, Escobar “incurred a credit card debt through personal use.”

(SAC ¶ 7.) Midland is a debt collector, as the principal purpose of its business is to collect debts

and it regularly attempts to collect on debts primarily incurred for personal, family, or household

purposes. (Id. at ¶¶ 5, 9.) Midland voluntarily and continuously reported Escobar’s debt to

credit reporting agencies in an attempt to collect on Escobar’s credit card debt. (Id. at ¶ 10.)

       Midland’s credit reporting collection attempts failed, so Midland “sent” the debt to a

third-party collector, London & London. (Id. at ¶ 11.) London & London subsequently filed

litigation against Escobar. (Id. at ¶ 12.) Through a check dated August 21, 2017, Escobar paid


                                                                                                   1
and settled the outstanding debt and the litigation was withdrawn. (Id. at ¶ 13.) Escobar

understood that by paying the debt, his credit report would no longer reflect that the debt was due

and owing. (Id.) Had Escobar known that Midland would continue reporting the debt as unpaid

despite his payment, Escobar would not have paid the debt in the first place, or would have

negotiated substantially better terms. (Id.)

       On or about October 10, 2017, Escobar reviewed a trade line on his credit report placed

by Midland for the paid debt. (Id. at ¶ 14.) He observed that Midland failed to report the trade

line as paid with each of the credit bureaus. (Id. at ¶ 15.) Escobar alleges on information and

belief that Midland continued to voluntarily report the debt as owed after receiving Escobar’s

August 21, 2017 payment. (Id. at ¶ 16.) In the alternative, Escobar alleges that Midland failed to

mark the debt as paid after receiving payment, and thus continued to hurt Escobar’s credit score

and credit worthiness. (Id. at ¶ 17.) By continuing to report a delinquency or alternatively

allowing the debt to remain reported as unpaid, Midland caused injury to Escobar’s credit

reputation.   (Id. at ¶ 18.)    By making the August 21, 2017 payment with the “inherent

understanding that once a debt is paid [his] credit report would reflect that he no longer owes

money,” Escobar suffered actual damages by not getting the benefit of his settlement bargain.

(Id. at ¶ 19.) He further claims mental anguish from Midland’s continued representation to third

parties that the debt was due and owing when it was not. (Id. at ¶ 20.)

       Escobar claims that the above actions violated various provisions of the FDCPA.

Specifically, he claims that Midland knowingly reported false information to the credit bureaus

concerning his credit card debt in violation of 15 U.S.C. §§ 1692e, e(2), e(8) and e(10). (SAC ¶

22.) He also contends that Midland, through its agent London & London, violated 15 U.S.C. §

1692e by allowing Escobar to believe that his payment would be accurately reflected within his




                                                                                                 2
credit report, yet continuing to report, or allow the reporting of, the trade line as unpaid. (SAC ¶

23.) Finally, Escobar claims that Midland violated 15 U.S.C. § 1692f by allowing Escobar’s

credit to be harmed even after Escobar made payment and even though Escobar understood that

the credit report would not continue to show a balance owing. (Id. at ¶ 24.) Escobar seeks

declaratory relief, statutory and actual damages, and costs and reasonable attorney’s fees under

15 U.S.C. § 1692k.

II.     Legal Standard

        On a motion to dismiss under Rule 12(b)(6), I take the plaintiff’s factual allegations in the

complaint “to be true and draw[] all reasonable inferences in” his favor. Harris v. Mills, 572

F.3d 66, 71 (2d Cir. 2009). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citation and quotation marks omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. A court need not accept

legal conclusions as true and “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id.

III.    Discussion

        Midland’s arguments to dismiss the SAC fall along three lines: first, that Escobar lacks

Article III standing because he has not suffered an injury-in-fact (ECF No. 22-2 at 17–19);

second, that the SAC fails to state a claim for a violation of the FDCPA (ECF No. 22-2 at 9–17),

and third, that Escobar’s allegations concerning actual damages are conclusory (ECF No. 22-2 at

19–21.)




                                                                                                      3
       For the reasons set forth below, I conclude that Escobar has standing to sue and that his

claims under 15 U.S.C. §§ 1692e and 1692f as well as his claim for actual damages may

proceed.

       A.      Standing

       The jurisdiction of federal courts under Article III of the Constitution is limited to

“Cases” or “Controversies.” U.S. Const, art. III, § 2, cl. 1. One consequence of this limitation is

that a plaintiff must demonstrate Article III standing to invoke the jurisdiction of a federal court.

To do so, “a plaintiff must demonstrate (1) ‘injury in fact,’ (2) a ‘causal connection’ between that

injury and the complained-of conduct, and (3) a likelihood ‘that the injury will be redressed by a

favorable decision.’”     Strubel v. Comenity Bank, 842 F.3d 181, 187–88 (2d Cir.

2016) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). Here, Midland

asserts Escobar lacks Article III standing because he has not suffered an injury-in-fact. (ECF

No. 22-2 at 17–19.)

       An injury-in-fact involves the “invasion of a legally protected interest which is (a)

concrete and particularized and (b) actual or imminent, not conjectural or hypothetical.” Lujan,

504 U.S. at 560 (1992) (citation and quotation marks omitted). “The party invoking federal

jurisdiction bears the burden of establishing th[is] element[].” Id. at 561. However, “[a]t the

pleading stage, general factual allegations of injury resulting from the defendant’s conduct may

suffice.” Id. Midland argues that Escobar’s injury is not concrete, particularized, nor actual or

imminent. (ECF No. 22-2 at 17–19.) I disagree.

       First, Midland argues that Escobar has not alleged a concrete injury, citing the Supreme

Court’s decision in Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016). (ECF No. 22-2 at 18.) In

Spokeo, the Supreme Court reversed the Ninth Circuit for failing to address whether particular




                                                                                                   4
procedural violations of the Fair Credit Reporting Act (FCRA) were sufficiently concrete to

confer Article III standing. Spokeo, 136 S. Ct. at 1549. The Court expanded on the definition of

“concreteness.” While the Court recognized that a “bare procedural violation, divorced from any

concrete harm,” does not confer Article III standing, it also acknowledged that “the risk of real

harm” “can[] satisfy the requirement of concreteness.” Id. at 1549-50. In such a case, a plaintiff

does not need to allege “any additional harm beyond the one Congress has identified.” Id. at

1549. The Court left open the question of “whether the particular procedural violations [of the

FCRA] alleged in this case entail a degree of risk sufficient to meet the concreteness

requirement.” Id. at 1150. It warned, however, that “violation of one of the FCRA’s procedural

requirements may result in no harm” and that “not all inaccuracies cause harm or present any

material risk of harm.” Id. More recently, the Second Circuit stated, “We understand Spokeo,

and the cases cited therein, to instruct that an alleged procedural violation can by itself manifest

concrete injury where Congress conferred the procedural right to protect a plaintiff’s concrete

interests and where the procedural violation presents a ‘risk of real harm’ to that concrete

interest.” Strubel, 842 F.3d at 190.

       Midland contends that Escobar alleges a bare procedural violation of the FDCPA that is

insufficient to confer standing. (ECF No. 22-2 at 19.) I disagree. First, most courts have found

that the FDCPA creates a substantive, not merely procedural, right “the violation of which would

itself give rise to a concrete injury.” Guerrero v. GC Services Limited Partnership, 2017 WL

1133358 at *10 (E.D.N.Y. Mar. 23, 2017). Second, even if FDCPA rights are viewed as

procedural, Escobar alleges more than a “bare procedural violation” because a violation of the

FDCPA risks real harm to Escobar’s interests as a consumer. See Williams v. Rushmore Loan

Mgmt. Servs., LLC, No. 3:15-CV-673 (RNC), 2018 WL 1582515, at *6 (D. Conn. Mar. 31,




                                                                                                  5
2018) (post-Spokeo case noting a violation of § 1692e risks real harm to consumers’ interests,

including to be free from financial stress and invasions of privacy); Sayles v. Advanced Recovery

Sys., Inc., 865 F.3d 246, 250 (5th Cir. 2017) (post-Spokeo case holding that plaintiff had concrete

injury where “[FDCPA] violation exposed [plaintiff] to a real risk of financial harm caused by an

inaccurate credit rating”).

       The FDCPA was enacted “to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e); see also Simmons v. Roundup

Funding, LLC, 622 F.3d 93, 96 (2d Cir. 2010) (“The FDCPA ... was designed to protect against

the abusive debt collection practices likely to disrupt a debtor’s life.”) (internal citations

omitted). Section 1692e prohibits inaccurate credit disclosures to protect against the risk of an

inaccurate credit rating—a financial harm that is concrete. Paz v. Portfolio Recovery Assocs.,

LLC, No. 15 C 5073, 2016 WL 6833932, at *2 (N.D. Ill. Nov. 21, 2016), aff'd sub nom. Evans v.

Portfolio Recovery Assocs., LLC, 889 F.3d 337 (7th Cir. 2018). Here, Escobar alleges Midland’s

inaccurate credit reporting violated the FDCPA and hurt his credit score and “credit reputation.”

(SAC ¶¶ 17–18.) He also alleges he suffered “mental anguish” when he learned of Midland’s

misreporting of the status of his debt. (SAC ¶ 20.) These are concrete injuries.

       Midland’s suggestion that Escobar has not alleged a “particularized” injury is likewise

mistaken. (ECF No. 22-2 at 14.) “For an injury to be particularized, it must affect the plaintiff

in a personal and individual way.” Spokeo, 136 S. Ct. at 1548 (internal quotation marks and

citation omitted). Escobar’s injury is particularized because Midland’s communication of false

information to credit reporting agencies allegedly harmed Escobar’s credit. (SAC ¶¶ 17–18); see




                                                                                                 6
Irvine v. I.C. Sys., Inc., 198 F. Supp. 3d 1232, 1237 (D. Colo. 2016) (demonstrating inaccurate or

incomplete reports regarding a debt to credit reporting agencies may harm one’s credit); see also

Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 349 (7th Cir. 2018) (noting material

information provided to CRAs “will always have influence on the debtor, as this information will

be used to determine the debtor’s credit score”). Escobar sues to vindicate interests particular to

him—specifically, his credit worthiness. Thus, Midland’s alleged conduct, knowingly reporting

false information to credit bureaus regarding Escobar’s credit card debt, affected Escobar “in a

personal and individual way.”

       Finally, Midland argues that Escobar has not alleged an “actual or imminent” injury

because he only asserts an “increased risk of harm,” citing Ross v. AXA Equitable Life Ins. Co.,

680 F. App'x 41, 45 (2d Cir. 2017). (ECF No. 22-2 at 19.) I disagree. Escobar has alleged he

suffered actual harm to his credit score and credit reputation, and that once he learned that

Midland had falsely reported him delinquent, he suffered “mental anguish.” (SAC ¶¶ 17–18, 20.)

On a motion to dismiss, the Court presumes general factual allegations embrace the specific facts

necessary to support a plaintiff’s claim, and such general factual allegations may be sufficient to

establish standing. See Lujan, 504 U.S. at 561 (citation omitted). Midland points to a case

regarding imminence, but Escobar need only allege actual or imminent injury to have standing.

Escobar has sufficiently alleged actual harm to confer Article III standing.

       Escobar’s alleged injury is particularized, concrete, and actual. Therefore, he has Article

III standing.

       B.       Merits

       Midland contends that Escobar has failed to state a claim for violation of the FDCPA. Its

threshold argument is that Escobar is really trying to assert a claim under the Fair Credit




                                                                                                 7
Reporting Act (“FCRA”), because reporting to credit bureaus is not a communication covered by

the FDCPA. (ECF No. 22-2 at 9–11.) Even if the FDCPA applies, Midland argues that Escobar

has failed to plausibly allege a violation of 15 U.S.C. § 1692e or any of its subsections. (Id. at

12–16.) Finally, Midland argues that Escobar’s claim under 15 U.S.C. § 1692f is duplicative of

his FDCPA claims and fails as well. (Id. at 16–17.) I address each argument in turn.

       First, Midland is correct that one of Escobar’s two theories of his case is inadequately

pled. (See ECF No. 25 at 8.) Escobar’s first theory is that he had an “inherent understanding”

when he paid off his debt on August 21, 2017 that Midland would no longer report the debt as

due, and thus Escobar was deprived of the benefit of his settlement bargain. (SAC ¶¶ 13, 19.)

He alleges that Midland, through London & London, “allowed [Escobar] to believe that payment

of the debt would be accurately reflected within his credit report,” in violation of §§ 1692e and

e(10). (Id. ¶ 23.) But Escobar has not alleged any facts suggesting what Midland or London &

London might have done to “allow[]” Escobar to hold this belief. Escobar has not alleged a

single communication, contract term, or other action giving rise to a plausible factual basis for

his “inherent understanding” or what London & London or Midland did that led him to believe

that payment of the debt would be reflected on his credit report within the six or seven weeks

between August 21 and October 10, 2017. Accordingly, his allegations concerning denial of

“the benefit that he bargained for within the settlement” (id. ¶ 19) fail to state a cognizable claim.

I turn to Escobar’s second theory, which is that Midland either continued to voluntarily report the

debt as still owed or alternatively failed to mark the debt as paid despite an affirmative duty to

update its status. (Id. ¶¶ 16–17.)




                                                                                                    8
                 1.     Escobar’s Claims Do Not Fail Because They May Also Arise Under the
                        FCRA

       Midland first argues that Escobar “conflates the duties of a furnisher under the FCRA

with those of a debt collector under the FDCPA,” and that Escobar’s surviving theory really

concerns the reporting of his account to the CRAs under the FCRA. (ECF No. 22-2 at 9–11.)

       Midland’s argument fails for a straightforward reason: the FCRA and FDCPA are not

mutually exclusive causes of actions. See Fritz v. Resurgent Capital Servs., LP, 955 F. Supp. 2d

163, 172 (E.D.N.Y. 2013) (holding that misrepresentations made to a credit reporting agency

“fall comfortably within the plain language of the FDCPA,” and “nothing in the [FCRA] or the

case law suggests that the FCRA provides the exclusive remedy for misrepresentations to a credit

reporting agency”); Daley v. A & S Collection Assocs., Inc., 717 F. Supp. 2d 1150, 1155 (D. Or.

2010) (“[T]he FCRA does not provide that it is the exclusive remedy when a debt collector

furnishes false information to a credit bureau. Even if a consumer cannot sue a furnisher of

information under the FCRA, nothing forbids a consumer from suing a debt collector under the

FDCPA.”).

                 2.     Escobar’s Allegations Plead the Elements of A Claim Under 15 U.S.C. §
                        1692e

       Section 1692e provides that a “debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.” 15 U.S.C. §

1692e. The provision includes a non-exhaustive list of examples of prohibited practices. Id. As

relevant here, these include:

       (2) The false representation of—

                 (A) the character, amount, or legal status of any debt; or

                 (B) any services rendered or compensation which may be lawfully received by
                 any debt collector for the collection of a debt.
       [. . .]


                                                                                                9
       (8) Communicating or threatening to communicate to any person credit information
       which is known or which should be known to be false, including the failure to
       communicate that a disputed debt is disputed.

       [. . .]

       (10) The use of any false representation or deceptive means to collect or attempt to
       collect any debt or to obtain information concerning a consumer.

15 U.S.C. §§ 1692e(2), (8), (10).

       Midland first suggests that because it reported the debt to a CRA, and not Escobar, there

is no “communication” within the scope of the FDCPA. (ECF No. 22-2 at 9.) But the FDCPA

defines a “communication” as “the conveying of information regarding a debt directly or

indirectly to any person through any medium.” 15 U.S.C. § 1692a(2) (emphasis added). This

definition does not require that the conveying of information be to or from the person who

incurred the debt. See e.g., Plummer v. Atl. Credit & Fin., Inc., 66 F. Supp. 3d 484, 491–92

(S.D.N.Y. 2014) (noting that communications regarding a plaintiff’s debt to a third party,

including subsequent purchasers, transferees or assignees, fall within the scope of the FDCPA);

Fritz, 955 F. Supp. 2d at 171–72 (misrepresentations to credit reporting agencies regarding

plaintiff’s debt fall within FDCPA); Finnegan v. Univ. of Rochester Med. Ctr., 21 F. Supp. 2d

223, 229 (W.D.N.Y. 1998) (allegations of defendant’s negative reports to credit reporting

agencies, which resulted in derogatory information appearing on plaintiff’s credit report,

sufficient to state a claim under 15 U.S.C. § 1692e(8)). Further, § 1692e(8) specifically applies

to communications with “any person,” including but not limited to, communications with credit

reporting agencies. Kinel v. Sherman Acquisition II, LP, No. 05 CIV. 3456(KMW), 2007 WL

2049566, at *1 (S.D.N.Y. July 13, 2007).

       Midland next argues that its communication to the CRA was not “in connection with the

collection of any debt.” 15 U.S.C. § 1692e. Midland cites two cases in which the courts



                                                                                              10
dismissed plaintiffs’ FDCPA claim because defendants’ allegedly false misrepresentations were

made in response to requests under the FCRA after plaintiffs disputed their debts. Asufrin v.

Roundpoint Mortg. Servicing Corp., No. 15 C 9077, 2016 WL 1056669, at *6 (N.D. Ill. Mar. 17,

2016); Camarena v. Wells Fargo Bank, N.A., No. CIV. 14-131 DSD/JJG, 2014 WL 4055631, at

*2 (D. Minn. Aug. 14, 2014). In both cases, the communications were made to comply with

FCRA reporting requirements, namely, the requirement that a debt collector respond to a notice

that a debt is disputed by the consumer. See 15 U.S.C. § 1681i(a). Thus, both courts found that

the communications were not made “in connection with the collection of any debt.” Asufrin,

2016 WL 1056669, at *6; Camarena, 2014 WL 4055631, at *2.

       By contrast, the parties agree here that there is no allegation that Escobar’s debt was

disputed, which would have imposed a FCRA reporting requirement on Midland. Instead,

Escobar specifically alleges that, from the start, Midland acted on its own initiative in reporting

his debt to CRAs and did so in an attempt to collect the debt. (SAC ¶¶ 10, 16.) Thus, Midland’s

alleged reporting of the debt to the CRAs was voluntary, and not in an attempt to comply with

the FCRA. “The distinction between voluntary and required communication with consumer

reporting agencies is significant.” McIvor v. Credit Control Servs., Inc., 773 F.3d 909, 914–15

(8th Cir. 2014).

       Similarly, Midland’s argument that Escobar did not allege any activity that “amounts to

debt collection” or “that [the tradeline] was placed [on Escobar’s credit report] in an attempt to

collect a debt” also fails. (ECF No. 22-2 at 9–10.) Escobar explicitly alleges that Midland

voluntarily and continuously reported Plaintiff’s debt to credit reporting agencies “[i]n attempt to

collect said [credit card] debt.” (SAC ¶¶ 10, 16.) (emphasis added).




                                                                                                 11
       As another judge in this district has recognized, “reporting debts to credit reporting

agencies is one of the most commonly-used arrows in the debt collector’s quiver.” Williams v.

Rushmore Loan Mgmt. Servs., LLC, No. 3:15-CV-673 (RNC), 2018 WL 1582515, at *11 (D.

Conn. Mar. 31, 2018) (citation omitted).       Communications to credit bureaus, effectuating

changes to a consumer’s tradeline, do not merely inform a consumer of the status of his account,

but may induce a debtor to pay to remove a cloud on his credit history. Hall v. Sw. Credit Sys.,

L.P., No. CV 17-2631 (BAH), 2019 WL 1932759, at *4 (D.D.C. May 1, 2019) (“Debts are

submitted to credit bureaus to impair the debtor’s credit score so that, in turn, the debtor is

induced to pay the debt.”). This inducement of payment can amount to debt collection. See

Gburek v. Litton Loan Servicing LP, 614 F.3d 380, 384–85 (7th Cir. 2010) (ruling that the

FDCPA “does not apply to every communication between a debt collector and a debtor,” but that

a communication made “to induce” a debtor to settle her debt will trigger the statute’s

protections). Thus, Escobar has plausibly alleged that Midland’s reports to credit bureaus were

communications made in attempt to collect a debt from Escobar in violation of the FDCPA. See

also Sullivan v. Equifax, Inc., No. CIV.A. 01-4336, 2002 WL 799856 (E.D. Pa. Apr. 19, 2002)

(“[R]eporting a debt to a credit reporting agency can be seen as a communication in connection

with the collection of a debt…subject[ing] a debt collector to liability under the FDCPA.”).

       Escobar also sufficiently pleads that Midland’s representation was false. Escobar alleges

that after receiving payment on August 21, 2017, Midland reported to credit bureaus that

Escobar’s debt was still outstanding while knowing it was not. (SAC ¶¶ 16, 22.) The debt still

showed as owed when Escobar viewed his tradeline on October 10, 2017. (Id. ¶¶ 14–15.) In

order for there to be a violation, a communication must also be “false, deceptive, or misleading,”

as determined by the “least sophisticated consumer.” Clomon v. Jackson, 988 F.2d 1314, 1318




                                                                                               12
(2d Cir. 1993); see generally Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996) (holding

that FDCPA claims should be reviewed by considering “how the least sophisticated

consumer”—not “average, everyday, common consumer—understands the notice”). Here, the

alleged misstatement—telling the CRAs that Escobar owed money when Midland knew he did

not—is on its face a false statement regardless of the recipient’s sophistication. See Plummer, 66

F. Supp. 3d at 490 n.2. 1 ; see also 15 U.S.C. § 1692e(10) (banning the use of any “false

representation . . . to collect or attempt to collect any debt”). The least sophisticated consumer

could easily be misled or inaccurately interpret the status of his debt when his tradeline reflects

an outstanding debt obligation nearly two months after making payment. Escobar’s allegations

sufficiently plead a “false, deceptive, or misleading representation” by Midland in violation of §

1692e.

         Midland argues that even if the tradeline on Escobar’s credit triggers § 1692e, Escobar’s

claims lack materiality. 2 (ECF No. 22-2 at 13–14.) The materiality requirement “shields debt

collectors from liability for ‘mere technical falsehoods’ while still holding them liable for

communications and practices that could mislead a putative-debtor as to the nature and legal

status of the underlying debt, or that could impede a consumer’s ability to respond to or dispute


1
  Midland argues it had no affirmative duty to update Escobar’s tradeline after he paid his debt.
(ECF No. 22-2 at 15–16.) I agree. Section 1692e “does not impose an affirmative duty on debt
collectors to update the status of each debt it has reported.” Vernot v. Pinnacle Credit Servs.,
L.L.C., No. 16-CV-3163, 2017 WL 384327, at *1 n.2 (E.D.N.Y. Jan. 26, 2017); see also
Llewellyn v. Allstate Home Loans, Inc., 711 F.3d 1173, 1189 (10th Cir. 2013) (“We agree with
the Eighth Circuit’s interpretation of § 1692e(8) that a debt collector does not have an
affirmative duty to notify the CRAs that a consumer disputes the debt unless the debt collector
knows of the dispute and elects to report to a CRA.”). But this does not help Midland because
Escobar alleges that Midland’s reports were elective, i.e., that it chose to make an affirmative
misrepresentation that his debt was still owing after he had paid it.
2
  Midland’s briefing on materiality is almost exclusively addressed to Escobar’s first theory
regarding his “inherent understanding,” which is inadequately pled. (ECF No. 22-2 at 13–14.)
Midland does not address the materiality of Escobar’s surviving claim, which alleges that
Midland continued to voluntarily report the debt as unpaid to CRAs even after it was paid.


                                                                                                13
collection.” Garcia v. Law Offices of Howard Lee Schiff, P.C., No. 3:16-CV-791 (VAB), 2018

WL 6590356, at *4 (D. Conn. Dec. 14, 2018) (quoting Cohen v. Rosicki, Rosicki & Assocs.,

P.C., 897 F.3d 75, 86 (2d Cir. 2018)). Escobar alleges that Midland continued to report his debt

as unpaid to CRAs even after he paid it, causing injury to Escobar’s credit reputation. (SAC ¶¶

16, 18.) The misstating of a debt obligation, especially the misstatement of the very existence of

such an obligation, is no “mere technical falsehood,” and may mislead the least sophisticated

consumer. See Vangorden v. Second Round, Ltd. P’ship, 897 F.3d 433, 441–43 (2d Cir. 2018).

The false reporting of a debt on a consumer’s credit report may harm her application for a loan,

housing, or employment, and may prompt her to pay out of fear or confusion. See Sayles v.

Advanced Recovery Sys., Inc., 206 F. Supp. 3d 1210, 1216 (S.D. Miss. 2016), aff'd, 865 F.3d 246

(5th Cir. 2017). Escobar has plausibly alleged that the false representation by Midland to credit

bureaus regarding a continuing debt obligation constituted a material misrepresentation. 3

Therefore, Escobar sufficiently alleges Midland made a false, deceptive or misleading

representation in violation of § 1692e.

               3.     Escobar States a Claim for Violation of 15 U.S.C. § 1692f

       Section 1692f prohibits a debt collector from using “unfair or unconscionable means to

collect or attempt to collect any debt.” 15 U.S.C. § 1692f. The subsections of § 1692f are

“examples” of conduct that constitutes “unfair or unconscionable” means of debt collection.

Gallego v. Northland Grp. Inc., 814 F.3d 123, 125 (2d Cir. 2016). Escobar claims Midland

violated § 1692f by harming Escobar’s credit after he had made payment. (SAC ¶ 24.) Midland

first argues this conduct does not fall under § 1692f because Escobar had already paid off his

3
  Midland further argues Escobar’s claims fail because Escobar had already paid his debt at the
time complained of, such that there was no “debt” and Escobar is not a “consumer” under the
FDCPA. (ECF No. 22-2 at 12–13.) I disagree. A “debt” under the FDCPA means “any
obligation or alleged obligation of a consumer to pay….” 15 U.S.C. § 1692a(5) (emphasis
added).


                                                                                               14
debt and it no longer existed. (ECF No. 22-2 at 16.) However, under § 1692f, “the collection of

an invalid debt” is an unfair practice. See Arias v. Gutman, Mintz, Baker & Sonnenfeldt LLP,

875 F.3d 128, 135 (2d Cir. 2017); see also 15 U.S.C. § 1692f(1). Although Escobar paid his

debt, he claims Midland’s continued reporting of his debt as unpaid to credit bureaus harmed his

credit. (SAC ¶¶ 16–17.) Since reports to credit rating agencies may constitute communications

sent in connection with the collection of a debt under the FDCPA, Williams v. Rushmore Loan

Mgmt. Servs., LLC, No. 3:15-CV-673 (RNC), 2018 WL 1582515, at *11 (D. Conn. Mar. 31,

2018), Midland’s allegedly inaccurate reporting to credit agencies may constitute the collection

of an invalid debt or the collection of an amount not “permitted by law,” 15 U.S.C. § 1692f(1), in

violation of § 1692f. No further allegations of “unfair and unconscionable conduct” are needed.

Raytman v. Jeffrey G. Lerman, P.C., No. 17 CIV. 9681 (KPF), 2018 WL 5113952, at *6

(S.D.N.Y. Oct. 19, 2018) (citing Vangorden, 897 F.3d at 438).

       In its motion, Midland also argues that where a plaintiff’s § 1692f claim does not identify

different conduct than the allegations underlying then plaintiff’s § 1692e claim, plaintiff’s §

1692f claim fails. (ECF No. 22-2 at 16–17.) But § 1692e and § 1692f are not mutually

exclusive, and the same conduct by a debt collector can violate both sections at once.

Vangorden, 897 F.3d at 437 (citing Arias, 875 F.3d at 135). Each section targets a different type

of misconduct: § 1692e “targets practices that take advantage of a debtor’s naiveté or lack of

legal acumen,” while § 1692f “is aimed at practices that give the debt collector an unfair

advantage over the debtor or are inherently abusive.”             Arias, 875 F.3d at 135–36.

Communicating “false, deceptive, or misleading” information regarding Escobar’s debt

obligation to credit bureaus, harming Escobar’s credit, may violate both §§ 1692e and 1692f as

Escobar has alleged.




                                                                                               15
        C.       Damages

        Escobar seeks declaratory relief; statutory and actual damages under 15 U.S.C. § 1692k;

and costs and reasonable attorney’s fees also under 15 U.S.C. § 1692k. Midland argues Escobar

has failed to state a claim for actual damages beyond “conclusory, bare assertions.” (ECF No.

22-2 at 19–20.) But the FDCPA authorizes recovery for “any actual damage” sustained by a

consumer as a result of a debt collector’s violation of the Act; damages are not an element of an

FDCPA claim. 15 U.S.C. § 1692k(a)(1) (emphasis added). To state a claim for actual damages

under the FDCPA, a plaintiff need only state that he is seeking actual damages. See, e.g.,

Ferrante v. Law Offices of Lewisohn & Lewisohn, No. 15-CV-5473(SJF)(SIL), 2016 WL

8711075, at *4 (E.D.N.Y. July 15, 2016); Abramov v. I.C. System, Inc., 65 F. Supp. 3d 323, 326–

27 (E.D.N.Y. 2014); Alevsky v. GC Servs. Ltd. P'ship, No. 13-CV-6793 JG, 2014 WL 1711682,

at *1–2 (E.D.N.Y. Apr. 30, 2014) (“[A]s a general matter damages are not an element of a cause

of action. A Rule 12(b)(6) motion [to dismiss] therefore cannot challenge the demand for relief

. . . .”) (collecting cases).

        Plaintiffs may recover actual damages for FDCPA violations resulting in mental anguish

or emotional distress. See Staff Commentary on the Fair Debt Collection Practices Act, 53 Fed.

Reg. 50097, 50109 (Dec. 13, 1988) (FDCPA damages include “damages for personal

humiliation, embarrassment, mental anguish, or emotional distress”); see also Teng v.

Metropolitan Retail Recovery Inc., 851 F. Supp. 61, 69 (E.D.N.Y. 1994) (discussing Congress’s

concern for emotional harms that violations of the FDCPA, by their very nature, may be

expected to cause). Escobar claims he became frustrated and agitated, suffering mental anguish,

after learning Midland continued to represent his debt was still owing when in fact it was not.

(SAC ¶ 20.) Escobar also asserts that Midland’s continued reporting of a delinquency caused his




                                                                                              16
credit reputation to suffer. (SAC ¶ 18.) Whether Plaintiff will be able to prove these allegations

at trial is a question for another day.    At this stage, Escobar need only request relief as

appropriate, which he has done. (See SAC at 4.)

       Accordingly, Midland’s motion seeking dismissal of Escobar’s alleged actual damages is

DENIED.

IV.    Conclusion

       For the foregoing reasons, Midland’s motion to dismiss (ECF No. 22) is DENIED.



       IT IS SO ORDERED.

                                                 /s/
                                              Michael P. Shea, U.S.D.J.


       Dated:         Hartford, Connecticut
                      August 8, 2019




                                                                                               17
